                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division


 ELIZABETH SINES, SETH WISPELWEY,
 MARISSA BLAIR, APRIL MUÑIZ,
 MARCUS MARTIN, NATALIE ROMERO,
 CHELSEA ALVARADO, JOHN DOE, and
 THOMAS BAKER,

                                Plaintiffs,            Civil Action No. 3:17-cv-00072-NKM

 v.                                                        JURY TRIAL DEMANDED

 JASON KESSLER, et al.,

                                Defendants.


                PLAINTIFFS’ MOTION TO COMPEL THE DEPOSITION
                   OF DEFENDANT ROBERT “AZZMADOR” RAY

       Plaintiffs respectfully file this motion to compel Defendant Robert “Azzmador” Ray to sit

for his deposition. On June 8, 2020, Plaintiffs properly noticed Ray’s deposition for July 13, 2020.

Ray failed to appear, thereby wasting Plaintiffs’ time and resources and further prejudicing

Plaintiffs by robbing them of crucial evidence for this case. As discussed in prior filings, Ray is a

critical figure to the conspiracy alleged by Plaintiffs. See, e.g., Pls. Mot. to Compel Disc. from

Robert “Azzmador” Ray, Mar. 11, 2020, ECF No. 673.1 As a writer for the white supremacist

website The Daily Stormer and as an active participant on Discord, Ray played a key role in

recruiting attendees and instructing them on equipment to bring to Unite the Right. Id. at 2–3. His

posts on Discord—for example, telling supporters he would “be there gassing these people”—


       1
         Independent of this motion to compel, Plaintiffs have a pending June 1, 2020, motion for
evidentiary sanctions against Ray and for an order directing Ray to show cause why he should not
be held in contempt of Court. ECF No. 750. Ray’s decision to ignore multiple communications
from Plaintiffs and his failure to show up for his deposition further underscore the reasons why
evidentiary sanctions are warranted against Ray.
made explicit Defendants’ violent intentions. Id. at 3. And Ray executed on those intentions on the

weekend of August 11 and 12—bringing numerous followers to Charlottesville, leading a group

in a chant of “Gas the kikes, race war now!” on August 12, proudly informing another attendee

that he had “personally, literally, gassed half a dozen kikes,” and declaring the event “a huge

victory for the Alt Right.” See id. at 4–5; ECF No. 673-11 at 12.2 Furthermore, as the Court is

aware, Ray has willfully violated numerous court orders, failed to appear at multiple hearings and

conferences, and doggedly avoided his discovery obligations in this case, including the Court’s

most recent order dated May 18, 2020. See generally Order, May 18, 2020, ECF No. 728.

       Ray’s deposition is critical to permit Plaintiffs access to essential discovery. Plaintiffs

therefore respectfully request that the Court (1) compel Ray to appear at his deposition; (2) issue

a bench warrant for Ray’s arrest and hold him in custody until Plaintiffs have the opportunity to

depose him; and (3) compel Ray to pay reasonable expenses incurred in arranging his July 13,

2020, deposition and in bringing this motion, including reasonable attorneys’ fees and costs.

                                        BACKGROUND

       On April 3, 2020, Plaintiffs reached an agreement with Defendants to conduct remote video

depositions, which was memorialized in writing for all parties. Ex. A (Bloch Email to Defendants,

Apr. 3, 2020). On May 3, 2020, Plaintiffs reached out to all Defendants regarding deposition

scheduling. Id. (Bloch Email to Defendants, May 3, 2020). On May 7, 2020, Plaintiffs separately

emailed Ray, at the email address provided by his counsel and on file with the Court, to schedule

his deposition and to confirm that he had the necessary technology for a video deposition. Ex. B

(Barkai Email to Ray, May 7, 2020). Plaintiffs received no response from Ray. On June 5, 2020,



       2
        See also Kelly Weill, “Charlottesville Lawyers Dump Nazi Clients,” Daily Beast (July
26, 2019), https://www.thedailybeast.com/charlottesville-lawyers-dump-nazi-clients-chris-the-
crying-nazi-cantwell-and-robert-azzmador-ray.


                                                2
Plaintiffs followed up with Ray and informed him that if he did not provide his availability,

“Plaintiffs will pick a date before July 17, 2020, and circulate a deposition notice.” Ex. C (Barkai

Email to Ray, June 5, 2020). Ray did not respond. On June 8, 2020, Plaintiffs noticed Ray’s

deposition for July 13, 2020, at 9:30 a.m. ET and served Ray with a deposition notice by email.

Ex. D (Notice of Ray Deposition, June 8, 2020); Ex. E (Barkai Email to Ray and others, June 8,

2020).

         Ray failed to appear for his duly noticed deposition on July 13, 2020. At no point in time

prior to July 13, 2020, did Ray inform Plaintiffs that he did not plan to attend his deposition. When

Ray failed to appear, Plaintiffs’ counsel attempted to contact him by phone and email. Ray did not

respond to those efforts. Plaintiffs’ counsel, Defendants’ counsel, the court reporter, and the

videographer waited for an hour after the deposition was scheduled to begin before Plaintiffs’

counsel made a statement on the record. Ex. F (Statement on the Record, July 13, 2020).

                                            ARGUMENT

         A party’s attendance at his noticed deposition is mandatory under Rule 30 of the Federal

Rules of Civil Procedure. See Diamond v. Bon Secours Hosp., No. WMN-09-865, 2010 WL

11549876, at *2 (D. Md. Apr. 15, 2010) (“Mr. Diamond’s attendance at the March 1, 2010

deposition was mandatory under Fed. R. Civ. P. 30(a)(1)”). Federal Rule of Civil Procedure 37(d)

provides that a court may order sanctions if “a party . . . fails, after being served with proper notice,

to appear for that person’s deposition,” and “must require the party failing to act . . . to pay the

reasonable expenses, including attorney’s fees caused by the failure.” Fed. R. Civ. P.

37(d)(1)(A)(i), (3); see also Diamond, 2010 WL 11549876, at *4 (granting motion to compel pro

se plaintiff’s attendance at his deposition and awarding attorneys’ fees and costs).




                                                   3
       The Court is familiar with Ray’s refusal to participate in this litigation and his complete

disregard for the discovery process. On July 25, 2019, Ray’s own counsel moved to withdraw from

their representation of Ray because they had been unable to communicate with him. Br. in Supp.

of Mot. to Withdraw as Counsel, July 25, 2019, ECF No. 531. On June 1, 2020—after the

production deadline came and went without Ray producing numerous documents, electronic

devices, and account credentials in his possession—Plaintiffs were forced to move to compel

discovery from Ray. Mot. to Compel Disc. from Def. Robert “Azzmador” Ray, Mar. 11, 2010,

ECF No. 673. The Court granted Plaintiffs’ motion in full on May 18, 2020. Order, May 18, 2020,

ECF No. 728. Despite the Court’s warning that Ray’s “failure to fully comply with [the Court’s

May 18, 2020] Order may result in the Court imposing sanctions under Rule 37(b)(2) of the Federal

Rules of Civil Procedure and/or directing Ray to show cause why he should not be held in contempt

of court,” id. at 5, Ray yet again ignored the Court, Plaintiffs, and his discovery obligations. As

provided by the Court’s May 18, 2020, Order, Plaintiffs accordingly moved for evidentiary

sanctions against Ray and for an order directing Ray to show cause why he should not be held in

contempt of Court. Mot. for Sanctions, June 1, 2020, ECF No. 750.

       Ray’s failure to appear for his deposition is now the latest episode in Ray’s pattern of

defiant and contemptuous misconduct. Plaintiffs have been forced to waste precious time and

resources only to have Ray flout his obligations to Plaintiffs and the Court. Plaintiffs have also

been severely prejudiced by the evidentiary gap created by Ray’s behavior. In light of Ray’s

extensive history of noncompliance and nonparticipation in this case, Plaintiffs do not believe that

Ray will appear for his video deposition without the Court’s assistance. Accordingly, Plaintiffs

respectfully request that the Court issue a bench warrant and have the United States Marshals

Service hold Ray in custody until his deposition can be held.




                                                 4
                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court (1) compel Ray to

appear for his deposition; (2) issue a bench warrant for Ray’s arrest and hold him in custody until

his deposition can take place; and (3) order Ray to pay Plaintiffs’ reasonable expenses incurred in

arranging Ray’s July 13, 2020, deposition and in bringing this motion, including reasonable

attorneys’ fees and costs.



 Dated: July 14, 2020                               Respectfully submitted,

                                                    /s/ Robert T. Cahill
                                                    Robert T. Cahill (VSB 38562)
                                                    COOLEY LLP
                                                    11951 Freedom Drive, 14th Floor
                                                    Reston, VA 20190-5656
                                                    Telephone: (703) 456-8000
                                                    Fax: (703) 456-8100
                                                    rcahill@cooley.com

 Of Counsel:

 Roberta A. Kaplan (pro hac vice)                   Karen L. Dunn (pro hac vice)
 Julie E. Fink (pro hac vice)                       William A. Isaacson (pro hac vice)
 Gabrielle E. Tenzer (pro hac vice)                 PAUL, WEISS, RIFKIND, WHARTON &
 Michael L. Bloch (pro hac vice)                    GARRISON LLP
 Emily C. Cole (pro hac vice)                       2001 K Street, NW
 Alexandra K. Conlon (pro hac vice)                 Washington, DC 20006-1047
 Jonathan R. Kay (pro hac vice)                     Telephone: (202) 223-7300
 Raymond P. Tolentino (pro hac vice)                Fax: (202) 223-7420
 Benjamin D. White (pro hac vice)                   kdunn@paulweiss.com
 KAPLAN HECKER & FINK LLP                           wisaacson@paulweiss.com
 350 Fifth Avenue, Suite 7110
 New York, NY 10118
 Telephone: (212) 763-0883
 rkaplan@kaplanhecker.com
 jfink@kaplanhecker.com
 gtenzer@kaplanhecker.com
 mbloch@kaplanhecker.com
 ecole@kaplanhecker.com
 aconlon@kaplanhecker.com



                                                5
jkay@kaplanhecker.com
rtolentino@kaplanhecker.com
bwhite@kaplanhecker.com

Jessica E. Phillips (pro hac vice)       Yotam Barkai (pro hac vice)
Katherine M. Cheng (pro hac vice)        BOIES SCHILLER FLEXNER LLP
BOIES SCHILLER FLEXNER LLP               55 Hudson Yards
1401 New York Avenue, NW                 New York, NY 10001
Washington, DC 20005                     Telephone: (212) 446-2300
Telephone: (202) 237-2727                Fax: (212) 446-2350
Fax: (202) 237-6131                      ybarkai@bsfllp.com
jphillips@bsfllp.com
kcheng@bsfllp.com

Alan Levine (pro hac vice)               David E. Mills (pro hac vice)
Philip Bowman (pro hac vice)             Joshua M. Siegel (VSB 73416)
Amanda L. Liverzani (pro hac vice)       Alexandra Eber (pro hac vice)
Daniel P. Roy III (pro hac vice)         Caitlin B. Munley (pro hac vice)
COOLEY LLP                               Samantha A. Strauss (pro hac vice)
55 Hudson Yards                          COOLEY LLP
New York, NY 10001                       1299 Pennsylvania Avenue, NW
Telephone: (212) 479-6260                Suite 700
Fax: (212) 479-6275                      Washington, DC 20004
alevine@cooley.com                       Telephone: (202) 842-7800
pbowman@cooley.com                       Fax: (202) 842-7899
aliverzani@cooley.com                    dmills@cooley.com
droy@cooley.com                          jsiegel@cooley.com
                                         aeber@cooley.com
                                         cmunley@cooley.com
                                         sastrauss@cooley.com

J. Benjamin Rottenborn (VSB 84796)
WOODS ROGERS PLC
10 South Jefferson St., Suite 1400
Roanoke, VA 24011
Telephone: (540) 983-7600
Fax: (540) 983-7711
brottenborn@woodsrogers.com

                                         Counsel for Plaintiffs




                                     6
                                CERTIFICATE OF SERVICE

      I hereby certify that on July 14, 2020, I filed the foregoing with the Clerk of Court through
the CM/ECF system, which will send a notice of electronic filing to:

 Elmer Woodard                                    John A. DiNucci
 5661 US Hwy 29                                   Law Office of John A. DiNucci
 Blairs, VA 24527                                 8180 Greensboro Drive, Suite 1150
 isuecrooks@comcast.net                           McLean, VA 22102
                                                  dinuccilaw@outlook.com
 James E. Kolenich
 Kolenich Law Office                              Counsel for Defendant Richard Spencer
 9435 Waterstone Blvd. #140
 Cincinnati, OH 45249
 jek318@gmail.com

 Counsel for Defendants Jason Kessler, Nathan
 Damigo, Identity Europa, Inc. (Identity
 Evropa), Matthew Parrott, and Traditionalist
 Worker Party

 Justin Saunders Gravatt                          Bryan Jones
 David L. Campbell                                106 W. South St., Suite 211
 Duane, Hauck, Davis & Gravatt, P.C.              Charlottesville, VA 22902
 100 West Franklin Street, Suite 100              bryan@bjoneslegal.com
 Richmond, VA 23220
 jgravatt@dhdglaw.com                             Counsel for Defendants Michael Hill, Michael
 dcampbell@dhdglaw.com                            Tubbs, and League of the South

 Counsel for Defendant James A. Fields, Jr.

 William Edward ReBrook, IV
 The ReBrook Law Office
 6013 Clerkenwell Court
 Burke, VA 22015
 edward@rebrooklaw.com

 Counsel for Defendants Jeff Schoep, National
 Socialist Movement, and Nationalist Front
       I further hereby certify that on July 14, 2020, I also served the following non-ECF
participants, via electronic mail, as follows:

 Christopher Cantwell                         Vanguard America
 christopher.cantwell@gmail.com               c/o Dillon Hopper
                                              dillon_hopper@protonmail.com

 Robert Azzmador Ray                          Elliott Kline a/k/a Eli Mosley
 azzmador@gmail.com                           eli.f.mosley@gmail.com
                                              deplorabletruth@gmail.com
                                              eli.r.kline@gmail.com

 Matthew Heimbach
 matthew.w.heimbach@gmail.com

                                              /s/ Robert T. Cahill
                                              Robert T. Cahill (VSB 38562)
                                              COOLEY LLP

                                              Counsel for Plaintiffs
